DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/10/2021 has been entered. Claims 1-2, 4-11, 13-37 remain pending. Claims 3 and 12 are canceled. Claim 1 is amended incorporating with the limitation in Claim 3, “wherein the controller comprises a memory storing model airflow curves representative of the flow of air that is exhausted from a canister interior during the operation of the wound therapy system with canisters defined by varying volumes”. Claim 10 is amended to incorporate the limitation in Claim 12, “wherein the controller comprises a memory storing model pressure curves representative of the change in pressure within a canister interior during the operation of the wound therapy system with canisters defined by varying volumes”. Claim 27 is amended to recite subject matter similar to that of dependent claim 3 “wherein the controller comprises a memory storing at least one of model airflow curves representative of the flow of air that is exhausted from a canister interior, and model pressure curves representative of the change in pressure within a canister interior, during the operation of the wound therapy system with canisters defined by varying volumes”. Applicant’s amendments to claims have overcome each and every 112(B) rejections previously set forth in the Non-Final Action mailed on 09/10/2021.
Claims 1-2, 4-11, and 13-37 are examined on the merits
Election/Restrictions
Claims, 1-2, 4-9, 18-22, and 27-37 are allowable. The restriction requirement between inventions I and II and between Invention Species A and Invention B, as set forth in the Office action mailed on 05/03/2021 , has been reconsidered in view of the allowability of claims to the elected The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species B is withdrawn, since the species B requires all the limitations of the allowable claim. Claims 10-11 and 13-17, and 23-26, directed to Species B, pressure measurements, remain withdrawn from further consideration because it does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141. Specifically Claim 11 is amended to incorporate the limitation in Claim 12, “wherein the controller comprises a memory storing model pressure curves representative of the change in pressure within a canister interior during the operation of the wound therapy system with canisters defined by varying volumes”, which is distinct from the indicated allowable subject matter in Claim 1 “wherein the controller comprises a memory storing model airflow curves representative of the flow of air that is exhausted from a canister interior during the operation of the wound therapy system with canisters defined by varying volumes”, and therefore Claim 11 does not have all allowable limitation. Claim 23 does not have the indicated allowable subject matter “wherein the controller comprises a memory storing model airflow curves representative of the flow of air that is exhausted from a canister interior during the operation of the wound therapy system with canisters defined by varying volumes”, and therefore Claim 23 does not have all the allowable limitation.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
This application is in condition for allowance except for the presence of claims 10-11 and 13-17, and 23-26 directed to Species B non-elected without traverse.  Accordingly, claims 10-11 and 13-17, and 23-26 have been cancelled.
Allowable Subject Matter
Claims, 1-2, 4-9, 18-22, and 27-37 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or reasonably suggest either alone or in combination a wound therapy system comprising a controller wherein the controller comprises a memory storing model airflow curves representative of the flow of air that is exhausted from a canister interior during the operation of the wound therapy system with canisters defined by varying volumes. 
The prior art fails to teach or reasonably suggest either alone or in combination a method of estimating a volume of a canister attached to a negative pressure wound therapy device comprising obtaining model airflow data curves representative of the change in the rate of airflow from a canister interior during the operation of a wound therapy system with canisters defined by varying volumes.
The closest prior art references are Gordon et al (US 9408594 B2, hereinafter ‘Gordon’) in view of Locke et al (US 9844485 B2, hereinafter ‘Locke’).
Gordon teaches a wound therapy system as claimed with the exception of obtaining one or more measurements representative of a flow of air that is exhausted from the canister interior following the initiation of the operation of the pump, and the controller comprises a memory storing model airflow curves representative of the flow of air that is exhausted from a canister interior during the operation of the wound therapy system with canisters defined by varying volumes. Locke teaches obtaining one or more measurements representative of a flow of air that is exhausted from the canister interior following the initiation of the operation of the pump. Locke is still silent as to a controller comprises a memory storing model airflow curves representative of the flow of air that is exhausted .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        

/KAI H WENG/Examiner, Art Unit 3781